April 22, 1970


Hon. Jess M. Irwln, Jr.                Opinion No. M- 617
Commissioner.Texas Rehabilitation
  Commission                           Re: Authority of the Com-
Medical Park Tower                         missioner to execute
1301 West 38th Street                      a contract with the
Austin, Texas 78705                        Secretary of Health,
                                           Education and Welfare
                                           to carry out the pro-
                                           visions of Section 221
                                           of the Social Security
                                           Act, and related ques-
Dear Mr. Irwin:                            tlons.
          Your request for an opinion on the above subjedt'matter
asks the following questions concerninga new agreement to replace
a prior agreement entered into by the Texas Central Education
Ae=ncYf namely whether:
          "(1) I, as Commissioner  of the Commls-
     sion for Rehabilitation,am the proper State
     official to execute the agreement;
         "(2) the Commission for Rehabllltatlon
    Is the legal successor to all functions,duties,
    and responsibilitiesof the Division of Vo-
    cational Rehabilitationand the Division of
    Disability Determinationof the Central Edu-
    cation Agency; and
         "(3) the Commissionfor Rehabilitation
    is empowered to act on behalf of the State of
    Texas and enter an agreement with the Secretary
    of Health, Education, and Welfare to carry out
    provisions of Section 221 of the Sotlal Security
    Act as set forth in said agreement.
          You state in your request that these questions arise
for the reason that it is necessary to enter into a new agreement


                        -2950-
Hon. Jess M. Irwin, Jr,, page 2 (M-617)


with the Secretary of Health, Education and Welfare to replace
the agreement between the Secretary of Health, Education and
Welfare and the Texas Central Education Agency since the Legls-
lature has created the Commission for Rehabllltatlonto take the
place of the former Division of Vocational Rehabilitationand
the Division of Disability Determinationof the Central Education
Agency. You further state that Mr. Paul E. Webb, Assistant Director,
Bureau of Disability Insurance, Social Security Administration,has
stated that prior to approval of agreements to carry out the pro-
visions of Section 221 of the Social Security Act, it will be
necessary to obtain an opinion from this office on the above
quoted questions.
          The Commission for Rehabilitationwas created by the
Legislatureby the enactment of Senate Bill 110, Acts 61st Legls-
lature, Regular Session, Chapter 40, page 103 (Art. 26751. V.C.S.)
Section 13 reads as follows:
         "All functions of the Division of Vo-
    cational Rehabilitationand the Division of
    Disability Determinationof the Central Edu-
    cation Agency, together with all personnel,
    property, records, and unexpended balances
    of appropriations,allocations,and other
    funds available or to be made available are
    hereby transferredto the agency on September
    1, 1969. Wherever under existing statutes,
    duties, obligations,and responsibilitiesare
    placed upon the Division of Vocational Re-
    habilitationor the Division of Disability
    Determinationof the Central Education Agency
    or duties, obligations,and responslblllties
    relating to vocationalrehabilitationof the
    handicapped Individualare imposed upon the
    State Board for Vocational Education, such
    duties, obligationsand responsibilitiesshall
    hereafter be assumed and carried out by the
    commission. All contracts and agreements be-
    tween the Central Education Agency and the
    Social Security Administrationrelating to the
    activities of the Division of Vocational Re-
    habilitationand the Division of Disability
    Determinationof the Central Education Agency
    shall be continued for the benefit of the
    commission."




                        -2951-
 .   .




Hon. Jess M. Irwin, Jr., page 3 (B-617)


          In view of the above quoted provlslons,~
                                                 you are ad-
vised that the Commission for RehabilitationIs the legal suc-
cessor to all functions, duties and responsibilitiesof the
former Division of Vocational Rehabilitationand the Division
of Disability Determinationof the Central Education Agency.
            Subdivision (a) of Section 5 of Senate Bill 110, supra,
provides8
          "(a) This Act shall be administeredby
     the Commissionerunder operationalpolicies
     establishedby the Board. The Commissioner
     shall be appointed by the Board on the basis
     of his education, training, experience,and
     demonstratedability. He shall serve at the
     pleasure of the Board. He shall be secretary
     to the Board, as well $+schief administrative
     officer of the agency.
See also Section 6 of Senate Bill 110.
          You are therefore advised that the Commissioneris
the proper officer to execute agreements on behalf of the
Commission for Rehabilitationin carrying out the provisions
of Senate Bill 110, supra.
          The agreement submitted with your request 1s~sub-
stantially identical with the agreement previously entered Into
by the Central Education Agency for the purpose of carrying out
the provisions of Section 221 of the Social Security Act. The
Commissfon for RehabilitationIs the legal successor to all func-
tions, duties and responsfbilitfesof the Division of Vocational
Rehabilitationand the Division of Disability Determinationof the
Central Education Agency; and you are advised that the Commissioner
is empowered to act on behalf of the State of Texas and enter into
an agreement wfth the Secretary of Health, Education and Welfare to
carry out the provfsions of Section 221 of the Social Security Act
as set forth in the agreement and Is the proper State official to
execute the agreement.
                       SUMMARY
          The Commission for Rehabilitationcreated
     by the provisions of Senate Bill 110, Acts 1969,
     61st Legfslature,Regular Session, Chapter 40,
     page 103 (Art. 26751, V.C.S.) is the legal suc-
     cessor to all functions,duties and responsfbflitfes


                           -2952-
Hon. Jess M. Irwln, Jr., Page 4 (M-617)


    of the Division of Vocational Rehabilitationand
    the Division of Dlsablllty Determinationof the
    Central Education Agency; and the Commissionerof
    the Commission for Rehabilitationis the proper
    State official empowered to execute an agreement
    on behalf of the State of Texas with the Secretary
    of Health, Education and Welfare to carry out the
    provisions of Section 221 of the Social Security
    Act to replace a prior agreement entered into by
    the Central Education Agency.




Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Acting Co-Chairman
Austin Bray
Glenn Brown
Sarah E. Phillips
Ed Esquivel
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLAWHITE
First Assistant




                         -2953-